DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-15 are pending in the application.
Amendments to the specification and the claims 1-15, filed on 5 February 2021, have been entered in the above-identified application.

Answers to Applicant's Arguments
Applicant's arguments in the response filed 5 February 2021, regarding the objections to the specification, drawings, and claims made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicant's arguments and amendments to the specification and claims.
Applicant's arguments in the response filed 5 February 2021, regarding the 35 U.S.C. §112 and §103 rejections made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicant's arguments and amendments to the specification, drawings, and claims.



New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Drawings
The drawings were received on 5 February 2021.  These drawings are acceptable.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:
With Regards to Claim 1:  Claim 1 recites "the auxiliary pad smaller than the blanket" on lines 14 to 15, which appears to be a typographical error; recommend correcting this to read as "the auxiliary pad is smaller than the blanket".
With Regards to Claim 7:  Instant claim 7 recites "is heat resistant up at every temperature in a range of temperatures up to 1000°F" on lines 1 to 2, which appears to be a typographical error; recommend correcting this to read as "is heat resistant [[up]] at every temperature in a range of temperatures up to 1000°F".
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
With Regards to Claim 1:  Claim 1 recites the limitation "an auxiliary pad comprising the first layer, second layer, and third layer, [...]; and one or more accessory components, each comprising the first layer, second layer, and third layer" on lines 14 to 17.  In the instant case, the claim as written is rendered indefinite because it can have two conflicting interpretations: (1) that said "first layer", "second layer", and "third layer" are each single continuous layers extending to each of the "blanket", "auxiliary pad", and "one or more accessory components" (which further renders the claim indefinite because it is unclear how the three layers of the blanket can also be part of the "auxiliary pad" and "one or more accessory components", since the "blanket", "auxiliary pad", and "one or more accessory components" are separate and distinct elements); or (2) that each of the "blanket", "auxiliary pad", and "one or more accessory components" of said "blanket system kit" have their own "first layer", "second layer" and "third layer" separate from the others (which further renders subsequent dependent claims that only recite the "first layer", "second layer", and "third layer" indefinite because it is unclear if it refers to those in the "blanket", "auxiliary pad", and/or "one or more accessory components").  For the purpose of examination, the latter interpretation will be applied (wherein any subsequent dependent claim reciting the "first layer", "second layer", and/or "third layer" will be interpreted to apply to said "first layer", "second layer", and/or "third layer" of each of the "blanket", "auxiliary pad", and "one or more accessory components").

Claim Rejections - 35 USC § 103
Claims 1-7, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bergen (US 2,899,730 A) in view of Kalb (US 6,444,287 B1), Adiletta (US 4,671,979 A), Uchiya et al. (US 4,670,318 A) and Balderrama et al. (US 9,470,257 B2), and further evidenced by Non-Patent Literature No. 1 (Fiberglass Fabrics) (referred to herein as "NPL-1"), Non-Patent Literature No. 3 (British Stainless Steel Association - FAQ: Can I use stainless steel at high temperatures) (referred to herein as "British"), and Non-Patent Literature No. 4 (TEFLON™) (referred to herein as "NPL-4").
Regarding Claim 1:  Bergen discloses a plurality of insulation blankets that are connected to one another around an article to be insulated ([Col. 1: li. 22-47] of Bergen).  Specifically, Bergen provides for --a blanket system kit comprising: a blanket having a first leading edge; a second leading edge opposing and substantially parallel to the first leading edge; an auxiliary pad; and one or more accessory components--.
Bergen fails to disclose --a blanket having: a first layer composed of ceramic fibers, a second layer composed of fiberglass cloth, a third layer composed of wire mesh; a locking mechanism having a movable portion between aligned first and second stationary portions on an outer surface of the blanket; wherein in an unlocked position, the movable portion is connected to the first stationary portion and in a locked position, the movable portion is connected to both the first and second stationary portions and the locking mechanism extends over the first and second leading edges; an auxiliary pad comprising the first layer, second layer, and third layer; and one or more accessory components, each comprising the first layer, second layer, and third layer
Kalb discloses a heat blocking insulation blanket (ref. #10) comprising a Monel or Iconel mesh (ref. #20), ceramic filling (ref. #22), and TEFLON™ bonded fiberglass outer shell (ref. #24) (figures 2, 6 to 9, [Col. 6: li. 26-36] of Kalb).  Kalb also discloses three means of closure for the blanket: (1) a spring closure; (2) industrial grade hook and loop material fixedly attached to the edges of the blanket with each edge having the mating member of the hook and loop material; and (3) hooks being provided on one edge of the blanket and eyelets provided along the opposed edge wherethrough a wire-like thread can be laced through the eyelets and engaged around the hook elements (figures 6, 8, 9, [Col. 1: li. 21-44], [Col. 3: li. 54-67] and [Col. 6: li. 32 to Col. 7: li. 23] of Kalb).  Regarding the spring closure means, Kalb discloses a plurality of oppositely opposed riveted studs (not shown; ref. #48) fixedly positioned along the edge of the blanket and being riveted through the exterior layer, one riveted edge face (ref. #50) having an L-shaped appendage-like hook (ref. #42) extending away from the blanket edge, the oppositely opposed rivets having a spring element (ref. #26) fixedly positioned thereto having a loop (ref. #44) located at a distal end, the aperture of the spring loop (ref. #46) can be passed over the L-shaped appendage of the opposing rivet, the spring being of sufficient length to cause the opposing edges of the blanket to be brought into tensioned engagement (figure 6 and [Col. 6: li. 59 to Col. 7: li. 10] of Kalb).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the insulation blanket of Kalb as each of the blanket, auxiliary pad, and one or more accessory components of the blanket system kit disclosed by Bergen in order to have --a blanket having: a first layer composed of ceramic fibers, a second layer composed of fiberglass cloth, a third layer composed of wire mesh; a locking mechanism having a movable portion between aligned first and second stationary portions on an outer surface of the blanket; wherein in an unlocked position, the movable portion is connected to the first stationary portion and in a locked position, the movable portion is connected to both the first and second stationary portions and the locking mechanism extends over the first and second leading edges; an auxiliary pad comprising the first layer, second layer, and third layer; and one or more accessory components, each comprising the first layer, second layer, and third layer--.  One of ordinary skill in the art would have been motivated to have incorporated the insulation blanket of Kalb as each of the blanket, auxiliary pad, and one or more accessory components of the blanket system kit disclosed by Bergen; from the stand-point of having a high temperature insulation blanket having a closure means that can be selectively positioned to encompass various engine components ([Col. 4: li. 1-3 and 28-39] of Kalb).  (In the instant case, Bergen provides motivation for a person of ordinary skill in the art to use a plurality of the same insulating blanket of Kalb as the "blanket", the "auxiliary pad", and the "one or more accessory components" of the claimed "blanket system kit", so as to insulate an article, the individual blankets being fastened to one another.)
Bergen in view of Kalb fails to disclose --a second layer composed of fiberglass cloth--.
Adiletta discloses an insulating structure for extreme conditions of heat and noise ([Col. 1: li. 5-9] of Adiletta); wherein the insulating structure comprises an internal insulating material, and a chemically resistant, impermeable envelope enclosing said insulating material ([Col. 2: li. 39-45] of Adiletta).  Adiletta also discloses that the [Col. 5: li. 13-53] and [Col. 7: li 35-49] of Adiletta).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the woven fiberglass of Adiletta with the second layer of the blanket of the blanket system kit disclosed by Bergen in view of Kalb in order to have --a second layer composed of fiberglass cloth--.  One of ordinary skill in the art would have been motivated to have incorporated the woven fiberglass of Adiletta with the second layer of the blanket of the blanket system kit disclosed by Bergen in view of Kalb, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.
Bergen in view of Kalb and Adiletta failed to disclose --a first layer composed of ceramic fibers--.
Uchiya discloses a laminar insulating block having a plurality of integrally laminated sheet-like members each of which is made of inorganic fibers (e.g. ceramic fibers) ([Col. 1: li. 10-14], [Col. 3: li. 67 to Col. 4: li. 9], and [Col. 12: li. 65 to Col. 13: li. 35] of Uchiya).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the ceramic fiber sheet-like material of Uchiya with the ceramic material of the first layer of the blanket disclosed by Bergen in view of Kalb and Adiletta in order to have --a first layer composed of ceramic fibers--.  One of ordinary See MPEP §2144.07.
Bergen in view of Kalb, Adiletta, and Uchiya further failed to disclose that --at least one of the one or more accessory components has an aperture extending therethrough--.
Balderrama discloses an insulation blanket (ref. #5) including exterior refractory materials as well as multiple internal insulating layers, the insulation blanket includes one or more mounting holes (ref. #11) (figure 5 and [Col. 3: li. 47 to Col. 4: li. 4] of Balderrama).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the insulation blanket of Balderrama with at least one of the one or more accessory components of the blanket system kit disclosed by Bergen in view of Kalb, Adiletta, and Uchiya in order to have --at least one of the one or more accessory components has an aperture extending therethrough--.  One of ordinary skill in the art would have been motivated to have combined the insulation blanket of Balderrama with at least one of the one or more accessory components of the blanket system kit disclosed by Bergen in view of Kalb, Adiletta, and Uchiya, from the stand-point of providing an improved fastening assembly for affixing insulation blankets to a substrate ([Col. 3: li. 17-19] of Balderrama
Bergen in view of Kalb, Adiletta, Uchiya, and Balderrama disclose the claimed blanket system kit, but do not explicitly recite that --the auxiliary pad is smaller than the blanket--.  However, it would have been obvious to change the size of the auxiliary pad to be smaller than the blanket, since such a modification would have involved a mere change in the size of the auxiliary pad of the blanket system kit.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A).
Regarding Claim 2:  Bergen in view of Kalb, Adiletta, Uchiya, and Balderrama discloses that the auxiliary pad has one or more locking mechanisms (figures 1 to 6 of Kalb).
Regarding Claim 3:  Bergen in view of Kalb, Adiletta, Uchiya, and Balderrama discloses that the moveable portion comprises a spring (figures 2, 6, and [Col. 6: li. 59 to Col. 7: li. 10] of Kalb).
Regarding Claim 4:  Bergen in view of Kalb, Adiletta, Uchiya, and Balderrama discloses that the first and second stationary portions comprise a lacing hook (figures 3, 4, and [Col. 1: li. 22-47] of Bergen).  (In the instant case, Bergen teaches an alternative fastening system similar to that of Kalb, except that instead of eyelets on an opposing surface there is another set of lacing hooks; as such, a person having ordinary skill in the art at the time of the invention would have found it obvious to replace the eyelets with lacing hooks.).
Regarding Claim 5:  Bergen in view of Kalb, Adiletta, Uchiya, and Balderrama discloses that the first layer is composed of only inorganic materials ([Col. 3: li. 67 to Col. 4: li. 33] of Uchiya
Regarding Claim 6:  Bergen in view of Kalb, Adiletta, Uchiya, and Balderrama discloses that the first layer can be composed of ceramic fibers (e.g. DURABLANKET®), but do not explicitly recite that the that the first layer is --heat resistant at every temperature in a range of temperatures up to 2600°F--.  However, Uchiya uses the same ceramic fiber containing layer as applicant's (i.e. the first layer is composed of ceramic fiber products such as DURABLANKET®; see ([Col. 12: li. 65 to Col. 13: li. 3]) of Uchiya and ([0044]) of the instant specification).  Therefore, it is the decision of the examiner that the ceramic fiber containing first layer of Uchiya inherently possesses a heat resistance at every temperature in a range of temperatures up to 2600°F.  See MPEP §2112.
Regarding Claim 7:  Bergen in view of Kalb, Adiletta, Uchiya, and Balderrama disclose that the second layer can comprise TEFLON™ and fiberglass cloth, but do not explicitly recite that it is ---heat resistant at every temperature in a range of temperatures up to 1000°F--.  However, it has been evidenced by other non-patent literature references that the second sheet would inherently possess a heat resistance at every temperature in a range of temperatures up to 1000°F.  NPL-1 discloses E type fiberglass having a heat resistance of up to 1000°F ([page 1] of NPL-1).  NPL-4 discloses that TEFLON™ has a heat resistance of up to 400°F ([page 1] of NPL-4).  As such, the TEFLON™ bonded fiberglass cloth of Bergen in view of Kalb, Adiletta, Uchiya, and Balderrama would inherently possess a heat resistance at every temperature in a range of temperatures up to 1000°F.
Regarding Claim 10:  Bergen in view of Kalb, Adiletta, Uchiya, and Balderrama discloses that the wire mesh of the third layer is composed of a nickel alloy (e.g. Inconel and Monel) ([Col. 6: li. 32-36] and [Col. 7: li. 27-30] of Kalb).
Regarding Claim 14:  Bergen in view of Kalb, Adiletta, Uchiya, and Balderrama discloses that the movable portion is connected to the first stationary portion by a stainless steel wire ([Col. 7: li. 20-23] of Kalb), but do not explicitly recites that the stainless steel wire is --a heat resistant cable--.  However, it has been evidenced by other non-patent literature references that stainless steel is heat resistant.  British discloses that various types of stainless steel are used across the whole temperature range from ambient to 1100°C (2012°F) ([page 1] of British).  As such, the stainless steel wire of Kalb has been shown to be a heat resistant cable. 
Regarding Claim 15:  Bergen in view of Kalb, Adiletta, Uchiya, and Balderrama discloses that a ring is connected to the spring (figures 2, 6, and [Col. 7: li. 2-10] of Kalb).

Claims 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bergen (US 2,899,730 A) in view of Kalb (US 6,444,287 B1), Adiletta (US 4,671,979 A), Uchiya et al. (US 4,670,318 A) and Balderrama et al. (US 9,470,257 B2) as applied to claim 1 above, and in further view of Non-Patent Literature No. 2 (Cleveland Wire Cloth, "INCONEL® Alloy 600") (referred to herein as "Cleveland").
Bergen in view of Kalb, Adiletta, Uchiya, and Balderrama is relied upon as stated above.
Regarding Claim 8:  Bergen in view of Kalb, Adiletta, Uchiya, and Balderrama discloses the claimed system, but fail to disclose --the wire mesh of the third layer is composed of wires having a diameter within the range of 0.001 to 0.006 inches--.
Cleveland discloses an INCONEL® Alloy 600 mesh sheet ideal for use in temperatures up to 2150°F and available having wire diameters of 0.0055 in., 0.0055 in., and 0.0045 in. ([pages 1 to 2] of Cleveland); which anticipates the claimed wire diameter of --0.001 to 0.006 inches--.  See MPEP §2131.03(I).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the INCONEL® wire mesh of Cleveland as the wire mesh of the third layer of Bergen in view of Kalb, Adiletta, Uchiya, and Balderrama in order to have --wires having a diameter within the range of 0.001 to 0.006 inches--.  One of ordinary skill in the art would have been motivated to have incorporated the INCONEL® wire mesh of Cleveland as the wire mesh of the third layer of Bergen in view of Kalb, Adiletta, Uchiya, and Balderrama, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.  (In the instant case, Kalb discloses that the wire mesh can be made of Inconel (a trademarked material); as such, clear motivation exists to use the mesh of INCONEL® Alloy 600 of Cleveland as the mesh of the third layer of the system disclosed by Bergen in view of Kalb, Adiletta, Uchiya, and Balderrama.) 
Regarding Claim 11:  Bergen in view of Kalb, Adiletta, Uchiya, Balderrama, and Cleveland discloses that the wire mesh is heat resistant up to 2150°F ([page 1] of Cleveland).  In the instant case, since the wire mesh of Cleveland is heat resistant up to inherently possess a heat resistance at a temperature lower than 2150°F; which meets the claimed limitation of being --heat resistant at one temperature within the range of 900°F to 1500°F--.
Regarding Claim 12:  Bergen in view of Kalb, Adiletta, Uchiya, Balderrama, and Cleveland discloses that the wire mesh is heat resistant up to 2150°F ([page 1] of Cleveland); which meets the claimed limitation of being --heat resistant at one temperature within the range of 2000°F to 2300°F--.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bergen (US 2,899,730 A) in view of Kalb (US 6,444,287 B1), Adiletta (US 4,671,979 A), Uchiya et al. (US 4,670,318 A) and Balderrama et al. (US 9,470,257 B2) as applied to claim 1 above, and further in view of Lim (US 5,139,839 A)
Bergen in view of Kalb, Adiletta, Uchiya, and Balderrama is relied upon as described above.
Regarding Claim 9:  Bergen in view of Kalb, Adiletta, Uchiya, and Balderrama failed to disclose that --the wire mesh of the third layer is composed of stainless steel--.
Lim discloses a thermal insulation blanket (ref. #10) comprising a central layer of insulation material (ref. #12) enclosed within a layer of cloth (ref. #14), and located externally of the layer of cloth is a layer of woven stainless steel wire mesh (ref. #16) (figure 1 and [Col. 1: li. 57-68] of Lim).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the wire mesh of Lim with the blanket system disclosed by Bergen in view of Kalb, Adiletta, Uchiya, and Balderrama in order to have --the wire mesh of the third layer is composed of stainless steel--.  One of ordinary skill in the art would have been motivated to have incorporated the wire mesh of Lim with the blanket system disclosed by Bergen in view of Kalb, Adiletta, Uchiya, and Balderrama, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bergen (US 2,899,730 A) in view of Kalb (US 6,444,287 B1), Adiletta (US 4,671,979 A), Uchiya et al. (US 4,670,318 A) and Balderrama et al. (US 9,470,257 B2) as applied to claim 1 above, and further in view of Collier et al. (US 2011/0240166 A1)
Bergen in view of Kalb, Adiletta, Uchiya, and Balderrama is relied upon as described above.
Regarding Claim 13:  Bergen in view of Kalb, Adiletta, Uchiya, and Balderrama failed to disclose --the moveable portion is connected to the first stationary portion by a chain--.
Collier discloses an insulation panel that can be secured around a structure using a connector (ref. #630) that can be one or more fasteners, or a chain (figure 6A, and [0058] of Collier).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the chain connector of Collier with the blanket system disclosed by Bergen in view of Kalb, Adiletta, Uchiya, and Balderrama in order to have --the moveable portion is connected to the first stationary portion by a chain--.  One of ordinary skill in the art would have been motivated to have incorporated the chain See MPEP §2144.07.  (In the instant case, changing the fastener system to one disclosed by Collier would have been obvious to a person skilled in the art as it has the same function and use as those disclosed by Bergen in view of Kalb, Adiletta, Uchiya, and Balderrama.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        


/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781